Citation Nr: 1514550	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to Oakland, California.  In April 2014, the Board reopened the Veteran's claim and remanded it for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

In its April 2014 decision, the Board remanded the Veteran's claim for an examination.  In the remand directives for that examination, the Board asked the examiner to identify each back disorder present during the appeal period, and for each of those disorders, state whether the disorder is a congenital or developmental defect, or an acquired disorder.  The remand directives then ask the examiner to state whether there is a 50 percent or better probability that each disorder originated during service or is otherwise related to service.  The examiner complied with these directives, but for spina bifida, merely noted that the condition was "congenital," without specifying whether it was a congenital disease or a congenital defect.  

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion also notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

The June 2014 VA examiner failed to identify whether the Veteran's spina bifida is a "disease" or a "defect."  Furthermore, the examiner failed to address whether the congenital disease/defect increased in severity during active service beyond the natural progress of the condition and/or was subject to a superimposed injury or disease during service.  Remand is necessary for the examiner to specify whether spina bifida qualifies as a congenital disease, which would then subject it to the presumption of soundness, or whether it is a congenital defect, which requires an inquiry into whether a superimposed injury or disease occurred during service.

Finally, the June 2014 examination is supplemented by a December 2014 addendum explaining the examiner's reasoning for her findings.  In her statement, the examiner indicates that the Veteran's records are silent for treatment for a back disability from 1964 to 1989, and that the "big gap of 25 years didn't show the chronicity of the lower back condition, hence the negative review."  Lack of medical records alone cannot be the sole basis for denying service connection; there must be some additional evidence to support an adequate rationale.  Because of this, the Board remands for an adequate rationale from the VA examiner.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's back disability, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings on the following:

i) For any back condition that is not congenital, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

ii) For any back condition that is congenital, the examiner is asked to opine whether the condition is a disease or a defect. For VA compensation purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. See VAOPGCPREC 82-90 (July 18, 1990).

iii) If a back condition is determined to be a congenital disease (not a defect), than the examiner is asked to opine if it is at least as likely as not that the condition was permanently aggravated (worsened) by the Veteran's active military service.

iv) If a back condition is determined to be a congenital defect (not a disease), the examiner is asked to opine whether it is at least as likely as not that the Veteran suffered a superimposed injury or disease to the back in service which resulted in additional disability.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  The complete medical opinion must have a rationale supported by more than the mere absence of records; it must also include some other supporting evidence based on the examiner's expertise.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




